Citation Nr: 0808949	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Entitlement to service connection for degenerative 
arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a left knee disorder and from an 
August 2004 rating decision that denied service connection 
for degenerative arthritis of multiple joints. 

In May 2005, the veteran requested a hearing before the Board 
on the issue of service connection for a left knee disorder.  
However, he withdrew the request in August 2005.  

In August 2007, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication.  


FINDINGS OF FACT

1.  The veteran's left knee disorder first manifested not 
earlier than 1995, many years after service, and is not 
related to falls from a truck or a railroad trestle in 
service or any other aspect of service. 

2.  The veteran's degenerative arthritis of the right knee, 
shoulders, and hips first manifested not earlier than 1992, 
many years after service, and is not related to falls from a 
truck or a railroad trestle in service or any other aspect of 
service. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007). 

2.  The criteria for service connection for degenerative 
arthritis of multiple joints have not been met.  38 U.S.C.A. 
§§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board further observes that the Court, on March 3, 2006, 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 
38 C.F.R. § 3.159(b) apply to the following five elements of 
a service connection claim: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Accordingly, VA is to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim because 
correspondence in June 2003 and May 2004 did not discuss the 
assignment of a rating and effective date should service 
connection be granted.   Under such circumstances, VA's duty 
to notify may not be satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence VA found lacking in the claimant's 
presentation.  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a notice 
followed by readjudication of the claim); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial decision by a letter sent to the veteran in 
October 2007 that fully addressed all notice elements, 
including those related to assignment of a rating and 
effective date.  Although the notice letter was not sent 
before the initial decision in this matter, the Board finds 
that this error was not prejudicial to the appellant because 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but the case was 
readjudicated in a supplemental statement of the case in 
December 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication. 

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
veteran's statements in support of his claim are of record.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran served in the U.S. Army with duties as a 
longshoreman in the European Theater of Operations.  He 
contends that his disabilities were the result of injuries 
sustained in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of arthritis  within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

In the present case, service medical records are silent for 
any symptoms, examination, or treatment for a left knee 
injury or disorder.  Service medical records showed that the 
veteran was injured in March 1945 in Belgium while standing 
guard at night on a railroad trestle.  The veteran was struck 
by a board extending from a passing train and fell 
approximately 20 feet, landing on his right side.  An 
examiner at a British general hospital noted that the veteran 
reported pain in the right shoulder and side and left 
shoulder and hip but that there was "NBI [no bone injury] 
apparently" with the hip or shoulders.  The veteran reported 
pain when taking deep breaths but his chest was otherwise 
normal.  The examiner diagnosed multiple bruises and 
abrasions but no symptoms related to the lower extremities.  
On the second day after the accident, the veteran was 
transferred to a U.S. medical facility.  

A radiologist at the U.S facility interpreted X-rays that 
showed no abnormalities of the lower rib cage, shoulder, or 
pelvis.  An examiner noted the veteran's reports of slight 
pain in the right side on inhalation.  He noted multiple 
abrasions over the veteran's right forehead, ear, and cheek 
and slight tenderness over the back of the veteran's lower 
ribs.  He also noted, "RCVA - no tenderness," referring to 
the right costovertebral angle where the ribs join the 
vertebra.  The examiner noted that the veteran's chest was 
clear, abdomen normal, and that he could move his right 
shoulder and thigh without discomfort.  There were no 
symptoms, clinical comments, or test results relating to 
injuries of the lower extremities.  On discharge, his 
condition was noted as "improved," and he returned to duty.  
The final diagnosis was "abrasions, multiple, right 
forehead, ear, cheek, slight, acute, a.i. [accidentally 
incurred] 0100 hours 2 March 45 at Edkrin, Belgium." 

In a December 1945 discharge physical examination, a 
physician noted no abnormalities including no musculoskeletal 
defects.  In the statement and medical history, the veteran 
indicated that he had no current complaints and specifically 
that he had no wound, injury, or disease at that time, 
whether or not incurred in military service.  

Following service, there is no demonstration of treatment for 
a left knee disorder or for degenerative arthritis of 
multiple joints until October 1995.  At that time, the 
veteran was hospitalized at a private facility. The attending 
orthopedic physician noted that the veteran had a history of 
bilateral knee osteoarthritis with disabling pain and failure 
of conservative treatment.  He did not comment on the onset 
or etiology of the veteran's symptoms.  X-rays showed severe 
degenerative changes.  The veteran underwent a total left 
knee replacement.  

In February 2004, X-rays evaluated at a private facility 
showed synovial osteochondromatosis and degenerative joint 
disease of the right shoulder and degenerative disc disease 
of the cervical spine. 

In May 2004, attending orthopedic physician from 1995 
conducted a follow-up knee examination and noted that the 
left knee replacement was functioning well but that there was 
increasing pain in the right knee and X-ray evidence of 
severe osteoarthritis.  

The fact that the veteran's separation examination in 1945 
showed normal musculoskeletal findings, coupled with the 
absence of left knee or arthritic disorders
until 1995, several decades after discharge, leads the Board 
to conclude that the current diagnoses are not causally 
related to active service.  Indeed, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

In reaching the above conclusion, the Board has also 
considered whether the veteran's statements here establish a 
continuity of symptomatology.  In this regard, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

Here, the veteran submitted written statements in October 
2003, December 2003, March 2004, February 2005, April 2005, 
and January 2008.  Additionally, he testified at a May 2004 
RO hearing.  In his statements, the veteran reported that he 
fell from the back of a truck and injured his left knee 
during the amphibious assault at Normandy in 1944.  He stated 
that he or fellow soldiers adjusted his knee back in place on 
several subsequent occasions.  He stated that he was treated 
only by a field medic who told him that it was a sprain and 
provided an elastic bandage for support.  The veteran also 
stated the circumstances of the fall from a railroad trestle 
in 1945 and that he had experienced trauma involving multiple 
joints.  The veteran, his spouse, and his daughter stated 
that he sought treatment from a private physician six months 
after service but was told to go to VA facilities where he 
was denied any medical care. 

The Board concludes that the veteran's reports of the two 
falls are credible because they are consistent with the 
circumstances of his service, and in the case of the railroad 
trestle, consistent with service records of medical care.  
The Board also finds that the veteran is competent to report 
his observable symptoms such as feeling that his left knee 
came out of place after the truck accident, that he 
experienced shoulder and hip pain after the fall from the 
trestle, and that he experienced knee discomfort after 
service.  

In this case, the veteran and his family members have 
reported that he had difficulty with his left knee within six 
months of discharge.  However, the absence of documented 
complaints upon separation and the absence of documented 
complaints or treatment for several decades following 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distance past.  
Indeed, the probative value of the veteran's reports of 
continued symptoms is diminished by private medical records 
dated in 1981, 1982, and 1988, which noted no orthopedic 
symptoms or impairments.  The veteran reported experiencing 
pain in the right knee, hips, and shoulders not earlier than 
1992, and there is no record of a diagnosis of arthritis 
until 2007, many years after service.  Therefore, continuity 
of symptomatology has not here been established, either 
through the competent evidence or through his statements.  

As noted above, the competent and testimonial evidence of 
record does not demonstrate continuity of symptomatology with 
respect to the claimed disorders at issue.  Moreover, the 
claims folder contains no competent evidence finding it at 
least as likely as not that the current diagnoses are 
causally related to active service.
In this regard, a May 2004 statement written by R. A., the 
attending orthopedic physician from the 1995 left knee 
surgery commented on the etiology of the veteran's knee 
disorder, stating, "...it is certainly hard to pinpoint the 
exact time of the origin of arthritis, but a traumatic injury 
such as that could certainly lead to post traumatic changes 
later in life."  This statement does not support the claim, 
as it fails to express that a causal relationship to service 
was at least as likely as not.

Subsequently, a VA examiner in October 2007 reviewed the 
claims folder, and noted the veteran's reports of events in 
service, and that the veteran had tried farming but was 
unable to do so because of his left knee.  He reported that 
he then worked for 33 years in a warehouse with no 
limitations related to joint disorders and that he retired 
because of heart and varicose vein disorders.  The veteran 
reported the onset of right knee pain in the past 10 years, 
pain in both shoulders for the past 15 years, and pain in 
both hips for several years.  The examiner noted the results 
of a physical evaluation and X-rays of the shoulders, hips, 
and knees.  He diagnosed osteoarthritis in all joints except 
the left knee where the knee replacement was functioning 
satisfactorily.  The examiner stated that none of the 
disorders of the joints except the left knee could be related 
to any event in service shown in the records.  He further 
stated that the left knee injury as described by the veteran 
could have been a factor in the subsequent arthritis, but 
since there was no medical documentation of treatment of the 
left knee, he was unable to relate the current disorder to 
events involving an injury in service.

Of the two opinions, the Board finds the October 2007 VA 
statement to be more probative.  Indeed, the private 
physician in 2004 did not review the service medical records 
and provided a conditional opinion that the event described 
by the veteran could result in a chronic condition later in 
life.  However, there is no evidence that he was aware of the 
results of examinations in the hospital or at the time of 
discharge from service in 1945.  Again, the Board places 
greater probative weight on the opinion of the VA examiner in 
2007 who did review the entire file.  He concluded that there 
was no relationship between the events in service and 
degenerative arthritis of the right knee and bilateral 
shoulders and hips.  He also concluded that absent any 
medical information regarding the left knee in service, he 
was unable to establish a relationship between the truck fall 
and the current residuals of a left knee replacement, which 
he found to be functioning satisfactorily.  

Although the veteran's representative in January 2008 
contends that the private opinion places the evidence in 
equipoise, the Board disagrees and concludes that there is no 
competent medical evidence of a permanent left knee injury in 
service and no more than speculative medical opinions of a 
nexus between the current disorder and events in service.      
 
Therefore, the competent evidence does not causally relate 
the current diagnoses to active service.  Moreover, while the 
veteran sincerely believes that in-service events caused his 
current left knee disorder and chronic arthritis of multiple 
joints, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).
 
Regrettably, the weight of the credible evidence demonstrates 
that the veteran's current left knee disorder and 
degenerative joint disease of multiple joints first 
manifested many years after service and are not related to 
any aspect of service.  The preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left knee disorder is denied. 

Service connection for degenerative arthritis of multiple 
joints is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


